NO. 07-05-0110-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 14, 2005



______________________________





$1,364.00, ONE 1997 FORD THUNDERBIRD, ONE PHILLIPS VCR TELEVISION,

ONE REMINGTON MONITOR AND CAMERAS, ONE SENTINEL INTERCOM,

AND ONE SET OF TANITA SCALES, APPELLANTS



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2004-525,492; HONORABLE BLAIR CHERRY, JUDGE



_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Alvin L. Gaither, an inmate proceeding 
pro se
, filed a notice of appeal challenging the trial court’s forfeiture order of $1,364, one 1997 Ford Thunderbird, one Phillips VCR television, one Remington monitor and cameras, one Sentinel intercom and one set of Tanita scales.  By letter dated March 25, 2005, this Court directed Gaither to pay the required filing fee of $125 within ten days noting that failure to do so might result in dismissal of the appeal.  Unless a party is excused from paying, the Clerk of this Court is required to collect filing fees set by statute or the Supreme Court when an item is presented for filing.  
See 
Tex. R. App. P. 5 and 12.1(b).  Although the filing of a notice of appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of appellate procedure, the appeal may be dismissed.  Tex. R. App. P. 25.1(b).  Thus, because the filing fee of $125 remains unpaid, we must dismiss the appeal.

Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee.  Tex. R. App. P. 42.3(c).



Don H. Reavis

    	   Justice